Citation Nr: 1417410	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-28 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for lung and/or respiratory condition, to include as secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Bridgid D.Cleary



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Board remanded this case for further development.


FINDING OF FACT

The evidence does not show that the Veteran's current lung and/or respiratory condition was present during service; it is not otherwise attributable to the Veteran's period of military service or to a service connected disability.


CONCLUSION OF LAW

The Veteran does not have a lung and/or respiratory condition that is the result of disease or injury incurred in or aggravated by active military service; a low lung and/or respiratory condition is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.3.04, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Here, the Veteran was sent a letter in March 2010 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2013 remand, VA associated additional VA treatment records with the claims file and provided the Veteran with a medical examination in January 2014.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the etiology of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record contains a current diagnosis obstructive sleep apnea and chronic obstructive pulmonary disease (COPD).  See generally, VA and private treatment records.  Thus, the current disability requirement has been met.

With regard to the second requirement of an in-service occurrence or aggravation of a disease or injury, the Veteran's service treatment records do not show in-service complaints of, diagnosis of, or treatment for a lung or respiratory disability or injury.  Furthermore, the Veteran has not asserted that his condition began in service.  Thus, the in-service occurrence or aggravation requirement is not met and direct service connection is not warranted.

Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The Veteran has claimed service connection for his lung and/or respiratory condition as secondary to his heart disease.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has current diagnoses of COPD and sleep apnea.  Likewise, he is service connected for coronary artery disease (CAD).  See November 2010 rating decision.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected heart disability and the current COPD or sleep apnea.  In this regard, the April 2010 VA examiner opined that the Veteran's lung condition is less likely as not caused by, a result of, or aggravated by ischemic heart condition, noting that COPD and OSA are not cardiogenic in etiology.  In a March 2011 statement, the Veteran's representative referred to a journal article noting an association between COPD and CAD.  As such, VA sought an opinion on the etiology of the Veteran's conditions in light of this article.  The January 2014 VA respiratory examiner also opined that it was less likely than not that any pulmonary disability is proximately caused by and less likely than not aggravated by the Veteran's service-connected ischemic heart disease, or was incurred in or otherwise caused by his military service.  In the accompanying rationale, this examiner explained that the Veteran had had good results since his open heart surgery and no complications that would affect the lungs.  Instead, this examiner found that the evidence suggested that the Veteran's sleep apnea was caused by obesity and his COPD was caused by his earlier history of smoking.  There is no medical opinion to refute these findings.

To the extent that the Veteran himself believes that his current lung and/or respiratory condition is due to his service connected heart disability, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  Therefore, service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for a lung and/or respiratory condition must be denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for lung and/or respiratory condition is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


